DETAILED ACTION
This action is made in response to the communication filed on September 28, 2020. This action is made non-final.
Claims 21-40 are pending. Claims 1-20 have been canceled by preliminary amendment. Claims 21-40 are newly added by preliminary amendment. Claims 21, 28, and 37 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estrada (USPPN: 2003/0135565; hereinafter Estrada) in further view of Tan (USPPN: 2009/0013043; hereinafter Tan).
As to claim 21, Estrada teaches A method (e.g., see Abstract), comprising: 
receiving, via a user interface associated with a collaborative workspace environment and provided on a first computing device associated with a first individual, a first input that causes creation of a stack, the stack being associated with at least one of a subject, a project, or a team of individuals (e.g., see Figs. 1-2, [0011], [0012], [0091], [0094], [0095] teaching user input on a first user interface associated with a collaborative workspace environment to create a workspace folder (i.e., stack) wherein the stack can be associated with a project or participants. It is noted the collaborative folders of Estrada are interpreted as reading upon the claimed “stack” which is consistent with at least [0003] of Applicant’s originally filed specification wherein stacks associated content together); 
receiving, via the user interface associated with the collaborative workspace environment and provided on the first computing device associated with the first individual, a second input that causes a first type of content associated with a first application to be added to the stack and a second type of content associated with a second application to be added to the stack (e.g., see Figs. 3-0, [0012], [0028], [0094]-[0096], [0098], [0106], [0120] wherein a user can add a plurality of different content types including messages, files, calendar events, tasks, etc. See also [0009], [0123] teaching an email application and a document application); 
causing a display of the first type of content associated with the first application and the second type of content associated with the second application in the user interface of the collaborative workspace environment provided on the first computing device associated with the first individual (e.g., see Figs. 9, 11-14 illustrating the different types of content being displayed on a user interface of a user associated with the collaborative workspace environment. See also [0050] teaching the collaborative space includes communicating from one computer to another computer); 
receiving, via the user interface associated with the collaborative workspace environment and provided on the computing device associated with the first individual, a third input that associates a second individual with the stack, the second individual being associated with a second computing device (e.g., see Fig. 16, [0017], [0091], [0097], [0098], [0108], [0109] teaching a user can add different participants of different client devices to the folder); 
causing a display of the first type of content associated with the first application and the second type of content associated with the second application in a user interface of the collaborative workspace environment provided on the second computing device associated with the second individual (e.g., see Figs. 9, 11-14, 21-23, 25, 26 illustrating the different types of content being displayed on a user interface of a user associated with the collaborative workspace environment. See also [0050] teaching the collaborative space includes communicating from one computer to another computer); 
receiving, via the user interface of the collaborative workspace environment provided on the second computing device associated with the second individual, additional content (e.g., see Fig. 27, [0020], [0120], [0123], [0127], [0128], [0131] wherein collaboration participants can add or edit messages, files, events, tasks, objects, etc.); 
associating the additional content with the stack (e.g., see [0019], [0020], [0127], [0128] wherein new content is associated with the folder); and Page 3 of 8Appl. No. 17/034,87414917.1988USC1/334479USCNT Preliminary Amendment dated January 8, 2021 
synchronizing the stack such that the user interface of the collaborative workspace environment provided on the first computing device associated with the first individual and the user interface of the collaborative workspace environment provided on the second computing device associated with the second individual displays the first type of content, the second type of content and the additional content (e.g., see Figs. 33-35, [0020], [0147], [0154]-[0155] teaching synchronization of data between the different users).  
Estrada teaches adding new content to a workspace folder and therefore teaches “associating the additional content with the stack”. However, should the features upon which the examiner relies not provide sufficient support, Tan is additionally cited to cure any such deficiency.
In the same field of endeavor of populating collaborative workspaces, Tan teaches associating the additional content with the stack (e.g., see [0114], [0123], [0127], [0140], [0142], [0187] wherein a new email (i.e., additional content) and its associated participants, files, events (i.e., additional content) are automatically associated with a particular workspace folder).  Accordingly, it would have been obvious to modify Estrada in view of Tan to alleviate the need of tedious setting-up and preparatory work of populating a workspace before a plurality of users can collaborate on the data (e.g., see [0024] of Tan).
Furthermore, while Estrada teaches displaying the first type of content and the second type of content, in so much as the first type and second type of content are to causing a display of the first type of content associated with the first application and the second type of content associated with the second application in a user interface of the collaborative workspace environment provided on the first/second computing device associated with the first/second individual (e.g., see Fig. 10 wherein the plurality of different content types are simultaneously displayed to all users in the workspace).

As to claim 22, the rejection of claim 21 is incorporated. Estrada-Tan further teaches wherein the first type of content is stored in a first location and the second type of content is stored in a second location that is different than the first location (e.g., see [0126]-[0130] wherein the project files, calendar, tasks, discussions can be stored remotely or locally from one another. See also Fig. 2 of Tan teaching different storage locations for the different types of content).  

As to claim 23, the rejection of claim 21 is incorporated. Estrada further teaches further comprising associating a tag with the first type of content (e.g., see [0019], [0020], [0096], [0127], [0136] of Estrada teaching a plurality of collaborative objects, which are identifiable by at least their filename, and are accessible through the collaboration workspace to other applications, and therefore, reads upon the claimed “tag”. See also [0140] of Tan wherein emails may be annotated to be associated with a workspace. See also [0110], [0114], [0120], [0124], [0127] of Tan wherein the discussion, participants, files, and/or events are associated with a label).  

As to claim 24, the rejection of claim 23 is incorporated. Estrada further teaches wherein the tag is associated with a keyword (e.g., see [0019], [0020], [0127], [0136] of Estrada wherein the collaborative objects of Estrada are placed in a particular folder name of the collaborative workspace. See also [0144]-[0180] of Tan wherein the labelling is associated with a keyword)

As to claim 25, the rejection of claim 21 is incorporated. Estrada further teaches further comprising receiving an update to the first type of content (e.g., see [0127], [0128] of Estrada wherein file modifications/changes/additions are detected. See also [0209] of Tan wherein changes/modifications to a file are detected).  

As to claim 26, the rejection of claim 25 is incorporated. Estrada further teaches further comprising synchronizing the first type of content in the collaborative workspace environment (e.g., see [0127], [0128] of Estrada wherein the detected additions and/or changes are synchronized in the collaborative workspace. See also [0210] of Tan wherein synchronization occurs).  

As to claim 27, the rejection of claim 21 is incorporated. Tan further teaches further comprising associating the first type of content with a second stack (e.g., see [0096] wherein the email may be assigned to one or more workspaces).  

As to claim 28, Estrada teaches A system (e.g., see Abstract), comprising: 
a processor (e.g., see [0026]); and
a memory coupled to the processor and storing instructions that, when executed by the processor, perform operations (e.g., see [0026]), comprising:
receiving, via a user interface associated with a collaborative workspace environment and provided on a first computing device associated with a first individual, a first input that causes creation of a stack, the stack being associated with at least one of a subject, a project, or a team of individuals (e.g., see Figs. 1-2, [0011], [0012], [0091], [0094], [0095] teaching user input on a first user interface associated with a collaborative workspace environment to create a workspace folder (i.e., stack) wherein the stack can be associated with a project or participants. It is noted the collaborative folders of Estrada are interpreted as reading upon the claimed “stack” which is consistent with at least [0003] of Applicant’s originally filed specification wherein stacks associated content together); 
receiving, via the user interface associated with the collaborative workspace environment and provided on the first computing device associated with the first individual, a second input that causes a first type of content associated with a first application to be added to the stack (e.g., see Figs. 3-9, [0012], [0028], [0094]-[0096], [0098], [0106], [0120] wherein a user can add a plurality of different content types including messages, files, calendar events, tasks, etc. See also [0009], [0123] teaching an email application and a document application); 
causing a display of the first type of content associated with the first application in the user interface of the collaborative workspace environment provided on the first computing device associated with the first individual (e.g., see Figs. 9, 11-14 illustrating the different types of content being displayed on a user interface of a user associated with the collaborative workspace environment. See also [0050] teaching the collaborative space includes communicating from one computer to another computer); 
receiving, via the user interface associated with the collaborative workspace environment and provided on the computing device associated with the first individual, a third input that associates a second individual with the stack, the second individual being associated with a second computing device (e.g., see Fig. 16, [0017], [0091], [0097], [0098], [0108], [0109] teaching a user can add different participants of different client devices to the folder); 
causing a display of the first type of content associated with the first application in a user interface of the collaborative workspace environment provided on the second computing device associated with the second individual (e.g., see Figs. 9, 11-14, 21-23, 25, 26 illustrating the different types of content being displayed on a user interface of a user associated with the collaborative workspace environment. See also [0050] teaching the collaborative space includes communicating from one computer to another computer); 
receiving, via the user interface of the collaborative workspace environment provided on the second computing device associated with the second individual, a second type of content (e.g., see Fig. 27, [0020], [0120], [0123], [0127], [0128], [0131] wherein collaboration participants can add or edit messages, files, events, tasks, objects, etc.); 
associating the second type of content with the stack (e.g., see [0019], [0020], [0127], [0128] wherein new content is associated with the folder); and Page 3 of 8Appl. No. 17/034,87414917.1988USC1/334479USCNT Preliminary Amendment dated January 8, 2021 
synchronizing the stack such that the user interface of the collaborative workspace environment provided on the first computing device associated with the first individual and the user interface of the collaborative workspace environment provided on the second computing device associated with the second individual displays the first type of content and the second type of content (e.g., see Figs. 33-35, [0020], [0147], [0154]-[0155] teaching synchronization of data between the users).  
Estrada teaches adding new content to a workspace folder and therefore teaches “associating the second type of content with the stack”. However, should the features upon which the examiner relies not provide sufficient support, Tan is additionally cited to cure any such deficiency.
In the same field of endeavor of populating collaborative workspaces, Tan teaches associating the second type of content with the stack (e.g., see [0114], [0123], [0127], [0140], [0142], [0187] wherein a new email (i.e., additional content) and its associated participants, files, events (i.e., additional content) are automatically associated with a particular workspace folder).  Accordingly, it would have been obvious to modify Estrada in view of Tan to alleviate the need of tedious setting-up and preparatory work of populating a workspace before a plurality of users can collaborate on the data (e.g., see [0024] of Tan).

As to claim 29, the rejection of claim 28 is incorporated.  Estrada further teaches wherein the application is a first application and wherein the second type of content is associated with a second application, the second application being different from the first application (e.g., see Figs. 3-9, [0012], [0028], [0094]-[0096], [0098], [0106], [0120] wherein a user can add a plurality of different content types including messages, files, calendar events, tasks, etc. See also [0009], [0123] teaching an email application and a document application).

As to claims 30-34, the claims are directed to the same limitations as claims 22-27 and are similarly rejected.  Note claim 34 is directed to the same limitations as claim 26 which incorporates the limitations of claim 25.

As to claim 35, the rejection of claim 28 is incorporated. Tan further teaches wherein the second stack is created based, at least in part, on input provided one the collaborative workspace environment provided on the second computing device associated with the second individual (e.g., see [0096] wherein any user in the selected group of participants can assign the email to one or more existing shared workspaces or a new workspace).

As to claim 36, the rejection of claim 28 is incorporated. Tan further teaches applying a filter to the stack, the filter being applied based, at least in part, on input provided via the user interface of the collaborative workspace environment provided on the first computing device associated with the first individual (e.g., see [0184] wherein the workspaces can be filtered as part of an outgoing or incoming process (i.e., by first user or second user)).

As to claim 37, Estrada teaches A method (e.g., see Abstract), comprising: 
receiving a stack creation instruction from a first computing device associated with a first individual (e.g., see Figs. 1-2, [0011], [0012], [0091], [0094], [0095] teaching user input on a first user interface associated with a collaborative workspace environment to create a workspace folder (i.e., stack) wherein the stack can be associated with a project or participants. It is noted the collaborative folders of Estrada are interpreted as reading upon the claimed “stack” which is consistent with at least [0003] of Applicant’s originally filed specification wherein stacks associated content together); 
causing creation of a stack, the stack being associated with at least one of a subject, a project, or a team of individuals (e.g., see Figs. 1-2, [0011], [0012], [0091], [0094], [0095] teaching user input on a first user interface associated with a collaborative workspace environment to create a workspace folder (i.e., stack) wherein the stack can be associated with a project or participants)
based on a first received instruction from the first computing device, causing a first type of content associated with a first application to be added to the stack (e.g., see Figs. 3-9, [0012], [0028], [0094]-[0096], [0098], [0106], [0120] wherein a user can add a plurality of different content types including messages, files, calendar events, tasks, etc. See also [0009], [0123] teaching an email application and a document application); 
causing a display of the first type of content associated with the first application in a user interface of a collaborative workspace environment (e.g., see Figs. 9, 11-14 illustrating the different types of content being displayed on a user interface of a user associated with the collaborative workspace environment. See also [0050] teaching the collaborative space includes communicating from one computer to another computer); 
based on a second received instruction, providing access to the stack to a second individual, the second individual being associated with a second computing device (e.g., see Fig. 16, [0017], [0091], [0097], [0098], [0108], [0109] teaching a user can add different participants to the folder); 
receiving a second type of content from the second computing device (e.g., see Fig. 27, [0020], [0120], [0123], [0127], [0128], [0131] wherein collaboration participants can add or edit messages, files, events, tasks, objects, etc.); 
associating the second type of content with the stack (e.g., see [0019], [0020], [0127], [0128] wherein new content is associated with the folder); and Page 3 of 8Appl. No. 17/034,87414917.1988USC1/334479USCNT Preliminary Amendment dated January 8, 2021 
enabling the first computing device and the second computing device, via the user interface of the collaborative workspace environment, to provide content updates to one or more of the first type of content and the second type of content e.g., see Figs. 33-35, [0020], [0147], [0154]-[0155] teaching synchronization of data between the users).  
Estrada teaches adding new content to a workspace folder and therefore teaches “associating the second type of content with the stack”. However, should the features upon which the examiner relies not provide sufficient support, Tan is additionally cited to cure any such deficiency.
In the same field of endeavor of populating collaborative workspaces, Tan teaches associating the second type of content with the stack (e.g., see [0114], [0123], [0127], [0140], [0142], [0187] wherein a new email (i.e., additional content) and its associated participants, files, events (i.e., additional content) are automatically associated with a particular workspace folder).  Accordingly, it would have been obvious to modify Estrada in view of Tan to alleviate the need of tedious setting-up and preparatory work of populating a workspace before a plurality of users can collaborate on the data (e.g., see [0024] of Tan).

As to claim 38, the rejection of claim 37 is incorporated. Estrada-Tan further teaches wherein the first type of content is stored in a first location and the second type of content is stored in a second location that is different than the first location (e.g., see [0126]-[0130] wherein the project files, calendar, tasks, discussions can be stored remotely or locally from one another. See also Fig. 2 of Tan teaching different storage locations for the different types of content).  

As to claim 39, the rejection of claim 37 is incorporated. Estrada-Tan further teaches wherein the second type of content is associated with a second application that is different from the first application (e.g., see Figs. 3-0, [0012], [0028], [0094]-[0096], [0098], [0106], [0120] of Estrada wherein a user can add a plurality of different content types including messages, files, calendar events, tasks, etc. See also [0009], [0123] of Estrada teaching an email application and a document application. See also [0126], [0187] of Tan teaching an email application and documents from different applications).

As to claim 40, the rejection of claim 37 is incorporated. Estrada-Tan further teach wherein the stack is a first stack and further comprising: causing creation of a second stack, the second stack being associated with at least one of a subject, a project or a team of individuals (e.g., see Figs. 1-2, [0011], [0012], [0091], [0094], [0095] of Estrada teaching creating one or more workspace folders (i.e., stack) wherein the stack can be associated with a project or participants. See [0096] of Tan wherein one or more workspaces may be created); and
associating one of more of the first content type of the second content type with the second stack (e.g., see [0019], [0020], [0127], [0128] of Estrada wherein new content is associated with the folder. See also [0114], [0123], [0127], [0140], [0142], [0187] of Tan wherein a new email (i.e., additional content) and its associated participants, files, events (i.e., additional content) are automatically associated with a particular workspace folder).

Relevant Art not Cited
	As a courtesy, the following references have been found by the Examiner to be relevant to Applicant’s disclosed invention. Applicant is encouraged to review the references prior to submitting amendments and/or remarks
Ryan et al. (USPPN: 2009/0307605): automatically creating a collaborative workspaces of documents, discussions, tasks, etc.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

/Stella Higgs/Primary Examiner, Art Unit 2179